Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features a plurality of brackets, each of said brackets comprising at least one second interlocking element configured to interlock with said at least one first interlocking element of said each of said bracket bases in said one of said direction substantially perpendicular to and said direction substantially parallel to said second surface of said each of said bracket bases, said each of said brackets further comprising a slot channel passing through said each of said brackets; at least one arch wire configured to be inserted through said slot channel of said each of said brackets on said one or more of said lingual surface and said facial surface of said teeth and extending from a molar region on a first side to a molar region on a second side of a dental arch; said at least one arch wire and said brackets coated with a hard plastic material and infused within one or more of an inner lingual side and an inner facial side of enclosing layers for rigidly anchoring said at least one arch wire and said brackets within said inner lingual side and said inner facial side of said enclosing layers, wherein said enclosing layers comprise: a soft enclosing layer extending from said lingual surface to said facial surface of said teeth, wherein said soft enclosing layer is elastic; and a hard enclosing layer enclosing said soft enclosing layer and extending from said lingual surface to said facial surface of said teeth, wherein said hard enclosing layer is rigid , in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. The closest related prior art is Gautam (US 2014/0255865) because Gautam discloses an orthodontic bracket and wire system in FIGS. 1-11 with a plurality of brackets (30) and an interlocking element (4a/4b) and an archwire (10) and a slot channel (1).  However, Gautam does not disclose or suggest a plurality of brackets, each of said brackets comprising at least one second interlocking element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772          
2/8/2022